


110 HR 2844 RH: Food Security and Agricultural Development Act of

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 165
		110th CONGRESS
		1st Session
		H. R. 2844
		[Report No. 110–257, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 25, 2007
			Mr. Lantos introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			July 23, 2007
			Additional sponsors: Mr.
			 Smith of New Jersey and Ms.
			 Jackson-Lee of Texas
		
		
			July 23, 2007
			Reported from the Committee on
			 Foreign Affairs with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
			 Committee on
			 Agriculture discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on June 25, 2007
		
		A BILL
		To promote United States emergency and
		  non-emergency food and other assistance programs, to promote United States
		  agricultural export programs, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Food Security and Agricultural Development Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Title I—United States emergency and
				non-emergency food and other assistance programs
					Subtitle A—Agricultural Trade Development and
				Assistance Act of 1954
					Sec. 101. United States
				policy.
					Sec. 102. General authority.
					Sec. 103. Provision of agricultural
				commodities.
					Sec. 104. Generation and use of currencies by
				private voluntary organizations and cooperatives.
					Sec. 105. Levels of assistance.
					Sec. 106. Food Aid Consultative
				Group.
					Sec. 107. Administration.
					Sec. 108. Assistance for stockpiling and rapid
				transportation, delivery, and distribution of shelf-stable prepackaged
				foods.
					Sec. 109. Administrative
				provisions.
					Sec. 110. Expiration date.
					Sec. 111. Authorization of
				appropriations.
					Sec. 112. Coordination and integration of
				foreign assistance programs.
					Sec. 113. Micronutrient
				fortification programs.
					Sec. 114. John Ogonowski and Doug Bereuter
				Farmer-to-Farmer Program.
					Subtitle B—Related statutes and other
				provisions
					Sec. 121. Bill Emerson Humanitarian
				Trust.
					Sec. 122. McGovern-Dole International Food for
				Education and Child Nutrition Program.
					Sec. 123. International disaster assistance
				under the Foreign Assistance Act of 1961.
					Sec. 124. Report on efforts to
				improve procurement planning.
					Title II—United States agricultural export
				programs
					Sec. 201. Export credit guarantee
				program.
					Sec. 202. Market access
				program.
					Sec. 203. Export enhancement
				program.
					Sec. 204. Assistance to address sanitary and
				phytosanitary barriers to trade.
					Sec. 205. Foreign market development cooperator
				program.
					Sec. 206. Emerging markets and facility
				guarantee loan program.
					Sec. 207. Food for Progress Act of
				1985.
					Title III—Miscellaneous provisions
					Sec. 301. Technical assistance for specialty
				crops.
					Sec. 302. Support for sanitary
				and phytosanitary priorities of the United States within certain international
				organizations.
					Sec. 303. Technical assistance for the
				resolution of trade disputes.
					Sec. 304. Sense of Congress
				concerning the Global Crop Diversity Trust.
					Sec. 305. Technical and conforming
				amendments.
					Sec. 306. Rule of
				construction.
				
			2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)The United Nations Food
			 and Agricultural Organization reports, that in 2006, an estimated 850,000,000
			 people in the world, with 824,000,000 in developing countries, were chronically
			 hungry.
				(2)The largest concentrations of the
			 chronically hungry—an estimated 298,000,000 individuals—are in South Asia, with
			 most of those individuals concentrated in India, where there are an estimated
			 212,000,000 undernourished individuals, and in sub-Saharan Africa, where there
			 are an estimated 206,000,000 hungry people.
				(3)The number of food and
			 humanitarian emergencies has doubled from an average of about 15 per year in
			 the 1980s to more than 30 per year since 2000, due in large part to increasing
			 conflicts, poverty, and natural disasters around the world. Some emergencies
			 are exacerbated by multiple shocks, such as civil wars, recurring droughts, and
			 endemic disease, adding to their complexity and protracting the crises for many
			 years.
				(4)The United Nations
			 reports that progress is being made toward reaching the Millennium Development
			 Goal of reducing the proportion of hungry people in the world by half by 2015.
			 In 1990, the proportion of people in the developing countries living with
			 insufficient food was estimated to be 20 percent. By 2003, that percentage
			 declined to 17 percent. However, from 1996 to 2006, the absolute number of
			 hungry people increased from 790,000,000 to 850,000,000.
				(5)The number of hungry
			 people in the most seriously affected regions of the world, namely South Asia
			 and sub-Saharan Africa, is increasing. In sub-Saharan Africa, in 1990, there
			 were an estimated 169,000,000 chronically-hungry people; in 2003, the number of
			 chronically-hungry people increased to 206,000,000.
				(6)The major United States
			 Government response to reducing hunger in developing countries is to provide
			 United States agricultural commodities as food assistance. In fiscal year 2006,
			 the United States provided 3,000,000 metric tons of food valued at more than
			 $2,000,000,000 to meet emergency food needs and to support development projects
			 in developing countries.
				(7)In 2006, the United
			 States provided food assistance to 65 countries, more than half of which were
			 in sub-Saharan Africa. Approximately $1,200,000,000, or 60 percent of such
			 assistance, was provided as emergency food assistance. The United States Agency
			 for International Development estimates that 50,000,000 to 70,000,000 people
			 benefit from United States food assistance programs annually.
				(8)(A)Food assistance
			 contributed by the United States Government has totaled more than
			 $73,000,000,000 since 1946. Over the last decade, the United States has been
			 the single largest donor of international food assistance, with a large
			 proportion of the assistance provided through the United Nations World Food
			 Program and most of that assistance is for emergencies.
					(B)The United States
			 contributed more than 52,000,000 tons of food assistance between 1996 and 2005,
			 more than half of the nearly 100,000,000 tons of food assistance delivered
			 worldwide in this period. In 2006, the United States contributed $1,125,000,000
			 or about 40 percent of total donor contributions to the World Food Program in
			 that year.
					(9)Private voluntary
			 organizations and cooperatives are critical implementing partners in United
			 States food assistance programs. In addition to assisting people whose lives
			 and livelihoods are endangered due to crises, such organizations and
			 cooperatives help communities that suffer from chronic hunger, delivering
			 technical assistance and training and building local institutional
			 capacity.
				(10)(A)Although the Farm
			 Security and Rural Investment Act of 2002 (Public Law 107–171) called for
			 increased levels of non-emergency food assistance in order to address chronic
			 hunger needs and to have lasting impacts on vulnerable communities, according
			 to the Government Accountability Office, by 2006, non-emergency food assistance
			 programs were reduced to 42 percent of their 2001 levels.
					(B)Implementing partner
			 organizations report that due to these reductions, such organizations have been
			 forced to close operations in countries that are prone to emergencies and with
			 populations that suffer from chronic hunger. As a result of such reductions,
			 there is little opportunity to develop new programs that address food
			 insecurity in developing countries.
					(11)Food assistance experts,
			 advocates, and implementers have argued that distributing food commodities
			 alone will not reduce food insecurity. Food assistance needs to be combined
			 with other non-food resources, such as assistance to promote agricultural
			 development, economic growth, and assistance to support education, water, and
			 health programs, to ensure that food assistance has an impact on
			 chronically-hungry people.
				(12)Women play an essential role in promoting
			 food security and production throughout the world. According to the United
			 Nations Food and Agricultural Organization, rural women are responsible for
			 half of the world’s food production and produce between 60 and 80 percent of
			 the food in most developing countries.
				(b)PurposesThe purposes of this Act are—
				(1)to promote United States emergency and
			 non-emergency food and other assistance programs as described in title I of
			 this Act in an efficient and effective manner; and
				(2)to promote United States
			 agricultural export programs as described in title II of this Act in an
			 efficient and effective manner.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on Foreign
			 Affairs and the Committee on Agriculture of the House of Representatives;
			 and
				(B)the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate.
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			IUnited States emergency
			 and non-emergency food and other assistance programs
			AAgricultural Trade
			 Development and Assistance Act of 1954
				101.United States
			 policySection 2 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1691) is
			 amended—
					(1)in paragraph (1), by
			 inserting chronic before world.
					(2)in paragraph (5), by
			 striking and at the end;
					(3)in paragraph (6), by
			 striking the period at the end and inserting ; and; and
					(4)by adding at the end the
			 following new paragraphs:
						
							(7)respond to emergency
				needs and food crises;
							(8)implement an effective
				and efficient food assistance program that incorporates adequate resources for
				both emergency and non-emergency food assistance programs; and
							(9)provide adequate resources for
				non-emergency food assistance programs to address the causes of chronic hunger
				and food insecurity, to protect the livelihoods and health of vulnerable
				populations, to meet the nutritional needs of all members of the community
				(particularly children), to prevent future hunger related emergencies, and to
				promote participation in productive
				activities.
							.
					102.General
			 authority
					(a)In
			 generalSection 201 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1721) is
			 amended—
						(1)in paragraph (1), to read
			 as follows:
							
								(1)address famine and food crises and respond
				to emergency food needs arising from manmade disasters, such as policy-based
				disasters, economic shocks, and conflict or civil strife, and natural
				disasters;
								;
						(2)in paragraph (5), by
			 striking and at the end;
						(3)in paragraph (6), by
			 striking the period at the end and inserting ; and; and
						(4)by inserting at the end
			 the following new paragraph:
							
								(7)promote participation in
				educational, training, and other productive
				activities.
								.
						(b)Technical
			 amendmentsSuch section is further amended—
						(1)by striking The
			 President and inserting (a)
			 Program
			 required.—The President; and
						(2)by striking Such
			 program and inserting the following:
							
								(b)ImplementationSuch
				program
								.
						103.Provision of
			 agricultural commodities
					(a)Support for eligible
			 organizationsSubsection (e)(1) of section 202 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1722) is
			 amended—
						(1)in the matter preceding
			 subparagraph (A)—
							(A)by striking 5
			 percent nor more than 10 percent and inserting 10 percent but
			 not more than 12.5 percent; and
							(B)by striking to
			 assist the organizations in and inserting to provide such
			 organizations financial assistance in order to;
							(2)in subparagraph
			 (A)—
							(A)by striking
			 establishing and inserting establish; and
							(B)by striking
			 and at the end;
							(3)in subparagraph
			 (B)—
							(A)by striking
			 meeting and inserting meet;
							(B)by striking
			 management, personnel and internal transportation and distribution
			 costs and inserting management, operational, technical,
			 personnel and other programming costs ;
							(C)by striking the period at
			 the end and inserting ; and; and
							(4)by adding at the end the
			 following new subparagraph:
							
								(C)improve and implement
				methodologies for food assistance programs, including needs assessments and
				monitoring and
				evaluation.
								.
						(b)Streamlined program
			 managementSubsection
			 (h)(3)(B) of such section is amended by striking Committee on
			 International Relations and inserting Committee on Foreign
			 Affairs.
					104.Generation and use of
			 currencies by private voluntary organizations and cooperativesSubsection (b) of section 203 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1723) is
			 amended by striking 1 or more recipient countries and inserting
			 in 1 or more recipient countries.
				105.Levels of
			 assistanceSubsection (a) of
			 section 204 of the Agricultural Trade Development and Assistance Act of 1954 (7
			 U.S.C. 1724) is amended—
					(1)in paragraph (1), by
			 striking 2002 through 2007 and inserting 2008 through
			 2012;
					(2)in paragraph (2), by
			 striking 2002 through 2007 and inserting 2008 through
			 2012; and
					(3)in paragraph (3), by
			 striking International Relations and inserting Foreign
			 Affairs.
					106.Food Aid Consultative
			 Group
					(a)Sense of congress on
			 integrated and effective food assistanceSection 205 of the Agricultural Trade
			 Development and Assistance Act of 1954 (7 U.S.C. 1725) is amended—
						(1)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
						(2)by inserting after
			 subsection (d) the following new subsection:
							
								(e)Sense of congress on
				integrated and effective food assistance programIt is the sense
				of Congress that the Group should make every effort to develop a strategy to
				achieve a more integrated and effective food assistance program.
								.
						(b)Report to
			 congressSuch section is further amended—
						(1)by redesignating
			 subsections (f) and (g) (as redesignated by subsection (a)(1)) as subsections
			 (g) and (h), respectively; and
						(2)by inserting after
			 subsection (e) (as added by subsection (a)(2)) the following new
			 subsection:
							
								(f)Report to
				congress
									(1)In
				generalNot later than 180 days after the date of the enactment
				of the Food Security and Agricultural Development Act of 2007, and annually
				thereafter until December 31, 2012, the Administrator of the United States
				Agency for International Development, in close consultation with the Group,
				shall submit to the appropriate congressional committees a report on efforts
				taken by the United States Agency for International Development and the
				Department of Agriculture to develop a strategy under this section to achieve
				an integrated and effective food assistance program.
									(2)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—
										(A)the Committee on Foreign
				Affairs and the Committee on Agriculture of the House of Representatives;
				and
										(B)the Committee on
				Agriculture, Nutrition, and Forestry of the
				Senate.
										.
						(c)TerminationSuch section is further amended in
			 subsection (h) (as redesignated by subsection (b)(1)) by striking
			 2007 and inserting 2012.
					107.Administration
					(a)ProposalsSubsection (a)(3) of section 207 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1726a) is
			 amended by striking and the conditions that must be met for the approval
			 of such proposal.
					(b)RegulationsSubsection (c) of such section is amended
			 by striking paragraph (3).
					(c)Program oversight,
			 monitoring, and evaluationSuch section is further amended by adding
			 at the end the following new subsection:
						
							(f)Program oversight,
				monitoring, and evaluation
								(1)In
				generalThe Administrator, in consultation with the Secretary,
				shall establish systems to improve, monitor, and evaluate the effectiveness and
				efficiency of assistance provided under this title in order to maximize the
				impact of such assistance.
								(2)Report to
				congressNot later than 180
				days after the date of enactment of Food Security and Agricultural Development
				Act of 2007, the Administrator shall submit to the appropriate congressional
				committees a report on efforts undertaken to implement paragraph (1).
								(3)Government
				accountability officeNot
				later than 270 days after the date of the submission of the report under
				paragraph (2), the Comptroller General of the United States shall submit to the
				appropriate congressional committees a report that—
									(A)reviews and comments on
				the report under paragraph (2); and
									(B)provides recommendations
				regarding any additional actions necessary to improve the monitoring and
				evaluation of assistance provided under this title.
									(4)Contracting
				authorityIn carrying out this subsection, notwithstanding any
				other provision of law, the Administrator may contract with individuals for
				personal services, provided that such individuals shall not be regarded as
				employees of the United States Government for the purpose of any law
				administered by the Civil Service Commission.
								(5)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—
									(A)the Committee on Foreign
				Affairs and the Committee on Agriculture of the House of Representatives;
				and
									(B)the Committee on
				Agriculture, Nutrition, and Forestry of the
				Senate.
									.
					(d)Indirect support costs
			 to united nations world food programSuch section is further
			 amended by adding at the end the following new subsection:
						
							(g)Indirect support costs
				to united nations world food program
								(1)In
				generalNotwithstanding any other provision of law, in providing
				assistance under this title, the Administrator may make contributions to the
				United Nations World Food Program to the extent that such contributions are
				made in accordance with the United Nations World Food Program’s rules and
				regulations for indirect cost rates. Prior to making a contribution to the
				United Nations World Food Program under this subsection, the Administrator
				shall submit to the appropriate congressional committees a report that contains
				the proposed level of the contribution and the reasons for such proposed
				level.
								(2)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—
									(A)the Committee on Foreign
				Affairs and the Committee on Agriculture of the House of Representatives;
				and
									(B)the Committee on
				Agriculture, Nutrition, and Forestry of the
				Senate.
									.
					108.Assistance for
			 stockpiling and rapid transportation, delivery, and distribution of
			 shelf-stable prepackaged foodsSubsection (f) of section 208 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1726b) is
			 amended by striking 2007 and inserting
			 2012.
				109.Administrative
			 provisions
					(a)PrepositioningSubsection
			 (c)(4) of section 407 of the Agricultural Trade Development and Assistance Act
			 of 1954 (7 U.S.C. 1736a) is amended—
						(1)by striking
			 Funds and inserting:
							
								(A)In
				generalFunds
								;
						(2)by striking
			 2007 and inserting 2012;
						(3)by striking ,
			 except that for each such fiscal year not more than $2,000,000 of such funds
			 may be used to store agricultural commodities for prepositioning in foreign
			 countries; and
						(4)by adding at the end the
			 following new subparagraph:
							
								(B)Additional
				prepositioning sites
									(i)Feasibility
				assessmentOn or after the
				date of the enactment of the Food Security and Agricultural Development Act of
				2007, the Administrator is authorized to carry out assessments for the
				establishment of not less than two sites to determine the feasibility of and
				costs associated with using such sites for the purpose of storing and handling
				agricultural commodities for prepositioning in foreign countries.
									(ii)Establishment of
				sitesBased on the results of the assessments carried out under
				clause (i), the Administrator is authorized to establish additional sites for
				prepositioning in foreign countries.
									(iii)Authorization of
				appropriationsTo carry out
				this subparagraph, there are authorized to be appropriated to the Administrator
				such sums as may be necessary for each of the fiscal years 2008 through
				2012.
									.
						(b)Annual
			 reportsSubsection (f) of such section is amended—
						(1)in paragraph (2)—
							(A)in subparagraph (B), by
			 adding at the end before the semicolon the following: , and the amount
			 of funds, tonnage levels, and types of activities for non-emergency food
			 assistance programs under title II of this Act;
							(B)in subparagraph (C), by
			 adding at the end before the semicolon the following: , and a general
			 description of the projects and activities implemented; and
							(C)by amending subparagraph
			 (D) to read as follows:
								
									(D)an assessment of the progress toward
				reducing food insecurity in the populations receiving food assistance from the
				United States.
									;
				and
							(2)in paragraph (3), by
			 striking January 15 and inserting March 1.
						110.Expiration
			 dateSection 408 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1736b) is
			 amended by striking 2007 and inserting
			 2012.
				111.Authorization of
			 appropriationsSubsection (a)
			 of section 412 of the Agricultural Trade Development and Assistance Act of 1954
			 (7 U.S.C. 1736f) is amended to read as follows:
					
						(a)Authorization of
				appropriations
							(1)In
				generalFor each of the fiscal years 2008 through 2012, there are
				authorized to be appropriated to the President—
								(A)such sums as may be
				necessary to carry out the concessional credit sales program established under
				title I;
								(B)$2,500,000,000 to carry
				out the emergency and non-emergency food assistance programs under title II;
				and
								(C)such sums as may be
				necessary to carry out the grant program established under title III.
								(2)Minimum level of
				non-emergency food assistanceFor each of the fiscal years 2008 through
				2012, of the amounts made available to carry out emergency and non-emergency
				food assistance programs under title II, not less than $600,000,000 for each
				such fiscal year shall be obligated and expended for non-emergency food
				assistance programs under title II.
							(3)ReimbursementFor
				each of the fiscal years 2008 through 2012, there are authorized to be
				appropriated such sums as may be necessary to make payments to the Commodity
				Credit Corporation to the extent the Commodity Credit Corporation is not
				reimbursed under the programs under this Act for the actual costs incurred or
				to be incurred by such Corporation in carrying out such programs.
							(4)AvailabilityAmounts appropriated pursuant to the
				authorization of appropriations under this subsection are—
								(A)authorized to remain
				available until expended; and
								(B)in addition to funds
				otherwise available for such
				purposes.
								.
				112.Coordination and
			 integration of foreign assistance programs
					(a)In
			 generalSection 413 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1736g) is
			 amended—
						(1)by striking the first
			 sentence and inserting the following: The Administrator shall, to the
			 maximum extent practicable, coordinate and integrate assistance to a foreign
			 country provided under title III with other United States development
			 assistance programs and objectives provided under chapter 1 of part I of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), including assistance
			 to combat HIV/AIDS, tuberculosis, and malaria, assistance for child and
			 maternal health, assistance for education, and assistance for agricultural
			 development and economic growth. Such assistance shall also be coordinated and
			 integrated with other United States foreign assistance programs, such as the
			 Millennium Challenge Account. Such assistance shall also be coordinated and
			 integrated with the overall development strategy of the recipient country,
			 including the poverty reduction strategy of the recipient country, and in the
			 recipient country with other donors, including international and regional
			 organizations and other donor countries.; and
						(2)by striking
			 Special emphasis should be placed on and inserting
			 Special consideration should be given to.
						(b)Conforming
			 amendmentThe heading for such section is amended by inserting
			 and
			 integration after coordination.
					113.Micronutrient
			 fortification programs
					(a)PurposeSubsection (a)(2)(C) of section 415 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1736g–2) is
			 amended—
						(1)by striking using
			 the same mechanism that was used to assess the micronutrient fortification
			 program in and inserting utilizing recommendations from;
			 and
						(2)by striking with
			 funds from the Bureau for Humanitarian Response of the United States Agency for
			 International Development and inserting with implementation by
			 an independent entity with proven impartiality and a mechanism that
			 incorporates the range of stakeholders implementing programs under title II of
			 this Act as well as other food assistance industry experts.
						(b)Termination of
			 authoritySubsection (d) of such section is amended by striking
			 2007 and inserting 2012.
					114.John Ogonowski and
			 Doug Bereuter Farmer-to-Farmer Program
					(a)Minimum
			 fundingSubsection (d) of
			 section 501 of the Agricultural Trade Development and Assistance Act of 1954 (7
			 U.S.C. 1737) is amended by striking 2002 through 2007 and
			 inserting 2008 through 2012.
					(b)Authorization of
			 appropriationsSubsection (e)(1) of such section is amended by
			 striking 2002 through 2007 and inserting 2008 through
			 2012.
					BRelated statutes and
			 other provisions
				121.Bill Emerson
			 Humanitarian Trust
					(a)In
			 generalSubsection (a) of
			 section 302 of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is
			 amended by inserting after metric tons the following: ,
			 an amount of funds equivalent to 4,000,000 metric tons of commodities, or any
			 combination of commodities and funds equivalent to 4,000,000 metric
			 tons.
					(b)Commodities or funds in
			 trustSubsection (b)(2)(B)(i) of such section is amended—
						(1)by striking 2000 through
			 2007 each place it appears and inserting 2008 through
			 2012; and
						(2)by striking $20,000,000 and
			 inserting $60,000,000.
						(c)Termination of
			 authoritySubsection (h) of
			 such section is amended in paragraphs (1) and (2) by striking
			 2007 each place it appears and inserting
			 2012.
					122.McGovern-Dole
			 International Food for Education and Child Nutrition Program
					(a)Administration of
			 programSection 3107 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 1736o–1) is amended—
						(1)in subsection (d), in the
			 matter preceding paragraph (1), by striking The President shall
			 designate 1 or more Federal agencies to and inserting The
			 Secretary shall;
						(2)in subsection (f)(2), in
			 the matter preceding subparagraph (A), by striking implementing
			 agency and inserting Secretary; and
						(3)in subsections (c)(2)(B),
			 (f)(1), (h)(1) and (2), and (i), by striking President each
			 place it appears and inserting Secretary.
						(b)FundingSubsection
			 (l) of such section is amended—
						(1)by striking paragraphs
			 (1) and (2) and inserting the following:
							
								(1)Use of commodity credit
				corporation fundsOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section—
									(A)$140,000,000 for fiscal
				year 2008;
									(B)$180,000,000 for fiscal
				year 2009;
									(C)$220,000,000 for fiscal
				year 2010;
									(D)$260,000,000 for fiscal
				year 2011; and
									(E)$300,000,000 for fiscal
				year
				2012.
									;
						(2)by redesignating
			 paragraph (3) as paragraph (2); and
						(3)in paragraph (2) (as
			 redesignated by paragraph (2)), by striking any Federal agency
			 implementing or assisting and inserting the Department of
			 Agriculture or any other Federal department or agency assisting.
						123.International disaster
			 assistance under the Foreign Assistance Act of 1961
					(a)Sense of
			 congressIt is the sense of Congress that the President, acting
			 through the Administrator, should exercise the President’s authority under
			 section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292) to purchase
			 and to distribute to a recipient country agricultural commodities
			 produced—
						(1)in the recipient country,
			 or
						(2)in developing countries
			 in the region of the recipient country,
						for
			 the purposes of famine prevention and relief.(b)Availability of funding
			 for famine prevention and reliefFor each of the fiscal years
			 2008 through 2012, of the amounts made available to carry out section 491 of
			 the Foreign Assistance Act of 1961, not less than $40,000,000 for each such
			 fiscal year shall be made available for the purposes of famine prevention and
			 relief under such section.
					124.Report on efforts to
			 improve procurement planning
					(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Administrator and the Secretary shall submit to the
			 appropriate congressional committees a report on efforts taken by both the
			 United States Agency for International Development and the Department of
			 Agriculture to improve planning for food and transportation procurement,
			 including efforts to eliminate bunching of food purchases.
					(b)ContentsThe
			 report required under subsection (a) should include, among other things, a
			 description of efforts taken to—
						(1)improve coordination of
			 food purchases by the United States Agency for International Development and
			 the Department of Agriculture;
						(2)increase flexibility in
			 procurement schedules;
						(3)increase utilization of
			 historical analyses and forecasting; and
						(4)improve and streamline
			 legal claims processes for resolving transportation disputes.
						IIUnited States
			 agricultural export programs
			201.Export credit
			 guarantee program
				(a)Repeal of supplier
			 credit guarantee program and intermediate export credit guarantee
			 program
					(1)RepealsSection
			 202 of the Agricultural Trade Act of 1978 (7 U.S.C. 5622) is amended—
						(A)in subsection (a)—
							(i)in paragraph (1), by
			 striking (1) and all that follows through The
			 Commodity and inserting The Commodity; and
							(ii)by striking paragraphs
			 (2) and (3);
							(B)by striking subsections
			 (b) and (c); and
						(C)by redesignating
			 subsections (d) through (l) as subsections (b) through (j),
			 respectively.
						(2)Conforming
			 amendmentsSuch section is further amended—
						(A)in subsection (b)(4) (as
			 redesignated by paragraph (1)(C)), by striking , consistent with the
			 provisions of subsection (c);
						(B)in subsection (d) (as
			 redesignated by paragraph (1)(C))—
							(i)by striking
			 (1) and all that follows through The Commodity
			 and inserting The Commodity; and
							(ii)by striking paragraph
			 (2); and
							(C)in subsection (g)(2) (as
			 redesignated by paragraph (1)(C)), by striking subsections (a) and
			 (b) and inserting subsection (a).
						(b)Process and high-value
			 productsSection 202 of such
			 Act (7 U.S.C. 5622) is amended in paragraph (1) of subsection (i) (as
			 redesignated by subsection (a)(1)(C)) by striking 2007 and
			 inserting 2012.
				(c)Export credit guarantee
			 programsSubsection (b) of
			 section 211 of such Act (7 U.S.C. 5641) is amended to read as follows:
					
						(b)Export credit guarantee
				programsThe Commodity Credit Corporation shall make available,
				to the maximum extent practicable, for each of fiscal years 2008 through 2012
				not less than $5,500,000,000 in credit guarantees under section
				202(a).
						.
				202.Market access
			 program
				(a)Organic
			 commoditiesSubsection (a) of section 203 of the Agricultural
			 Trade Act of 1978 (7 U.S.C. 5623) is amended by inserting after
			 agricultural commodities the following: (including
			 commodities that are organically produced (as defined in section 2103 of the
			 Organic Foods Production Act of 1990 (7 U.S.C. 6502))).
				(b)FundingSubsection
			 (c)(1)(A) of section 211 of such Act (7 U.S.C. 5641) is amended by striking
			 , and $200,000,000 for each of fiscal years 2006 and 2007 and
			 inserting $200,000,000 for each of fiscal years 2006 and 2007, and
			 $225,000,000 for each of fiscal years 2008 through 2012.
				203.Export enhancement
			 programSubsection (e) of
			 section 301 of the Agricultural Trade Act of 1978 (7 U.S.C. 5651) is amended by
			 striking paragraph (1) and inserting the following:
				
					(1)In
				generalThe Commodity Credit Corporation shall make available to
				carry out the program established under this section not more than $478,000,000
				for each of fiscal years 2008 through
				2012.
					.
			204.Assistance to address
			 sanitary and phytosanitary barriers to tradeTitle III of the Agricultural Trade Act of
			 1978 (7 U.S.C. 5651 et seq.) is amended by adding at the end the following new
			 section:
				
					304.Assistance to address
				sanitary and phytosanitary barriers to trade
						(a)Assistance
				authorizedThe Secretary is authorized to enter into contracts
				with technical experts and scientists, or provide grants to appropriate
				entities, as determined by the Secretary, to address sanitary, phytosanitary,
				and technical barriers to the export of United States agricultural commodities,
				including meat, poultry, and specialty crops, by—
							(1)contracting with
				technical experts and scientists outside of the Federal government to address
				sanitary and phytosanitary issues, and other issues regarding technical
				barriers, involving agricultural commodities and the products of such
				agricultural commodities; and
							(2)commissioning targeted
				outside scientific reports on sanitary and phytosanitary issues, and other
				issues regarding technical barriers, involving agricultural commodities and the
				products of such agricultural commodities.
							(b)Targeted trade
				issuesProjects funded under this section may include projects
				relating to the acceptance by foreign markets of—
							(1)antimicrobial
				treatments;
							(2)wood-packaging
				material;
							(3)irradiation;
							(4)biotechnology;
							(5)science-based maximum
				residue level standards;
							(6)testing procedures and
				controls for mycotoxins;
							(7)labeling; and
							(8)shelf life.
							(c)Funding
							(1)Commodity credit
				corporationThe Secretary shall use the funds, facilities, and
				authorities of the Commodity Credit Corporation to carry out this
				section.
							(2)Funding
				amountThe Secretary shall use, to the maximum extent
				practicable, $2,000,000 of the funds of the Commodity Credit Corporation to
				carry out this section for each of fiscal years 2008 through
				2012.
							.
			205.Foreign market
			 development cooperator program
				(a)Foreign market
			 development cooperator programSubsection (c) of section 702 of
			 the Agricultural Trade Act of 1978 (7 U.S.C. 5722) is amended by striking
			 Committee on International Relations and inserting
			 Committee on Foreign Affairs.
				(b)FundingSection
			 703 of such Act (7 U.S.C. 5723) is amended—
					(1)in subsection (a), by
			 striking 2002 through 2007 and inserting 2008 through
			 2012; and
					(2)in subsection (b), by
			 striking 2001 and inserting 2007.
					206.Emerging markets and
			 facility guarantee loan program
				(a)Promotion of
			 agricultural exports to emerging marketsSubsections (a) and (d)(1)(A)(i) of section
			 1542 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5622 note; Public Law 101–624) is amended by striking 2007 each
			 place it appears and inserting 2012.
				(b)Facility guarantee loan
			 programSuch section is further amended—
					(1)in subsection (b)—
						(A)in the first sentence, by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 adjusting the margins accordingly;
						(B)by striking A
			 portion and inserting the following:
							
								(1)In
				generalA
				portion
								;
						(C)in the second
			 sentence—
							(i)by striking The
			 Commodity Credit Corporation and inserting the following:
								
									(2)PriorityThe
				Commodity Credit Corporation
									;
				and
							(ii)by moving the margins of
			 subparagraphs (A) and (B) two ems to the right; and
							(D)by adding at the end the
			 following:
							
								(3)Initial
				paymentThe Secretary may require an initial down payment, upon
				such terms as the Secretary may determine, by the beneficiary of the credit
				guarantee as a condition of providing a credit guarantee under this
				subsection.
								(4)Maximum
				liabilityThe liability of the Commodity Credit Corporation under
				a guarantee provided pursuant to this section may not exceed 98 percent
				of—
									(A)the principal amount
				involved in the underlying financial arrangement for construction of the
				facility; and
									(B)the interest on the
				outstanding principal amount at the rate specified in the underlying financial
				arrangement for construction of the facility.
									(5)Term of
				guaranteeA facility payment guarantee under this subsection
				shall be for a term that is not more than the lesser of—
									(A)the term of the
				depreciation schedule of the facility assisted; or
									(B)a maximum period, as
				determined by the
				Secretary.
									.
						207.Food for Progress Act
			 of 1985
				(a)Provision of eligible
			 commodities to developing countriesSubsection (f)(3) of the Food for Progress
			 Act of 1985 (7 U.S.C. 1736o; section 1110 of the Food Security Act of 1985) is
			 amended by striking 1996 through 2007 and inserting 2008
			 through 2012.
				(b)Minimum
			 tonnageSubsection (g) of such Act is amended—
					(1)by striking
			 400,000 and inserting 500,000; and
					(2)by striking 2002
			 through 2007 and inserting 2008 through 2012.
					(c)ReportSubsection
			 (j)(3) of such Act is amended by inserting and the Committee on Foreign
			 Affairs after Committee on Agriculture the first place
			 such term appears.
				(d)Effective and
			 termination datesSubsection (k) of such Act is amended by
			 striking 2007 and inserting 2012.
				(e)Administrative
			 expensesSubsection (l)(1) of such Act is amended by striking
			 1996 through 2007 and inserting 2008 through
			 2012.
				(f)Program
			 managementSubsection (n)(2)(C) of such Act is amended, by
			 striking Committee on International Relations and inserting
			 Committee on Foreign Affairs.
				IIIMiscellaneous
			 provisions
			301.Technical assistance
			 for specialty crops
				(a)Additional
			 requirementsSection 3205 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680) is
			 amended—
					(1)by redesignating
			 subsection (d) as subsection (e); and
					(2)by inserting after
			 subsection (c) the following new subsection:
						
							(d)Additional
				requirements
								(1)Maximum
				awardThe maximum amount of assistance provided annually to a
				project under the program shall be $500,000.
								(2)Project
				durationThe Secretary may extend a project under the program
				irrespective of the initial estimated duration of the
				project.
								.
					(b)FundingSuch
			 section is further amended in subsection (e) (as redesignated by subsection
			 (a)(1)), to read as follows:
					
						(e)Funding
							(1)Commodity credit
				corporationThe Secretary shall use the funds, facilities, and
				authorities of the Commodity Credit Corporation to carry out this
				section.
							(2)Funding
				amountThe Secretary shall make available the following amounts
				of the funds of, or an equal value of commodities owned by, the Commodity
				Credit Corporation, to the maximum extent practicable, for the following fiscal
				years to carry out this section:
								(A)$4,000,000 for fiscal
				year 2008.
								(B)$6,000,000 for fiscal
				year 2009.
								(C)$8,000,000 for fiscal
				year 2010.
								(D)$10,000,000 for each of
				fiscal years 2011 through
				2015.
								.
				302.Support for sanitary
			 and phytosanitary priorities of the United States within certain international
			 organizations
				(a)Support
			 authorizedThe Secretary of
			 Agriculture is authorized to enhance United States support for international
			 organizations, including international organizations described in subsection
			 (b), that establish international standards regarding food, food safety,
			 plants, and animals by funding additional positions of associate professional
			 officers to address sanitary and phytosanitary priorities of the United States
			 within such international organizations. The Secretary shall carry out this
			 subsection pursuant to the authority of the Secretary under section 1458(a)(3)
			 of the Food and Agriculture Act of 1977 (7 U.S.C. 3291(a)(3)).
				(b)International
			 organizations describedThe
			 international organizations referred to in subsection (a) are the Food and
			 Agriculture Organization, the Codex Alimentarius Commission, the International
			 Plant Protection Convention, and the World Organization for Animal
			 Health.
				303.Technical assistance
			 for the resolution of trade disputes
				(a)Technical assistance
			 authorizedThe Secretary of Agriculture is authorized to provide
			 monitoring, analytic support, and other technical assistance to
			 limited-resource persons and organizations associated with agricultural trade
			 (as determined by the Secretary) to address unfair trade practices of foreign
			 countries, including intellectual property right violations, and to reduce
			 trade barriers.
				(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated to the Secretary such sums as may be necessary for each of the
			 fiscal years 2008 through 2012.
				304.Sense of Congress
			 concerning the Global Crop Diversity Trust
				(a)FindingsCongress finds the following:
					(1)Crop diversity—the
			 natural diversity exhibited in the array of varieties in every crop—is one of
			 the world’s least recognized, but most valuable resources. It provides the
			 genetic building blocks for adapting crops to constantly evolving pests,
			 diseases, and changing climates. Without crop diversity, agriculture cannot
			 retain current productivity levels and cannot meet anticipated future
			 challenges associated with population growth and global warming.
					(2)Currently, much of the
			 world’s crop diversity is neither safely conserved, nor readily available to
			 scientists and farmers who rely on it to safeguard agricultural productivity.
					(3)The Global Crop Diversity
			 Trust, an independent organization created by the United Nations Food and
			 Agricultural Organization in conjunction with the 2001 International Treaty on
			 Plant Genetic Resources, is the only organization working globally to solve the
			 problem of protecting crop diversity. The Global Crop Diversity Trust became a
			 legal entity at the end of 2004, but has already raised $135,000,000 from a
			 broad alliance of partners, including developed and developing countries,
			 private corporations, and philanthropic foundations, including a joint
			 initiative with the United Nations Foundation funded by The Bill and Melinda
			 Gates Foundation.
					(4)The United States was an
			 early supporter of the Global Crop Diversity Trust, and has so far contributed
			 $6,500,000 to the Global Crop Diversity Trust. Robust involvement of the United
			 States in the Global Crop Diversity Trust ensures significant benefits to
			 United States farmers.
					(b)Sense of
			 congressIt is the sense of Congress that the President should
			 provide significant United States financial resources to the Global Crop
			 Diversity Trust to ensure the conservation of crop diversity which can yield
			 significant benefits to United States farmers.
				305.Technical and
			 conforming amendmentsSubsection (a) of section 3206 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 5603a) is amended by
			 striking Committee on International Relations and inserting
			 Committee on Foreign Affairs.
			306.Rule of
			 constructionNothing in this
			 Act or any amendment made by this Act shall be construed to supersede the
			 provisions of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22
			 U.S.C. 7201 et seq.).
			
	
		July 23, 2007
		 Committee on
		  Agriculture discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
